DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/29/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lettau et al (2014/0343890).
With respect to claim 1, Lettau et al disclose: A method [ discloses a method of position an orientation determination of a target to enable precisely measuring points ] comprising: providing a tracker [ figures 11-14 teach using a tracking device ] and a six degree-of-freedom (six-DOF) probe [ taught by measuring aid (50) ], the six-DOF probe having a retroreflector [ taught by retroreflector (51) ], a stylus [ anticipated by body sections (57 and 56) ], and a collection of target lights [ taught by visual markings (52); paragraph [0096] ], the stylus having a probe tip [ anticipated by tactile sensor (53) ]; with the six-DOF probe, illuminating a set of target lights selected from the collection of target lights [ paragraph [0096} teaches that the visual markings (52) are implemented as LEDs ]; with the tracker, launching a beam of light onto the retroreflector [ taught by paragraph [paragraph [0094]; laser beam (21) ], measuring a distance to the retroreflector [ taught by paragraph [0095] ], measuring a first angle and a second angle to the retroreflector [ the survey device (20) determines position based on the horizontal and vertical angles ], and capturing an image of the set of target lights [ paragraph [0096] teaches an image acquisition unit ]; with one or more processors coupled to the tracker, selecting a group of spots from among elements in the captured image, the selecting based at least in part on a similarity criterion, the similarity criterion being a measure of similarity of the selected elements [ taught by paragraph [0098] – the similarity criterion being the symmetry of the visual markings with respect to the retroreflector ]; with the one or more processors, determining three-dimensional (3D) coordinates of the probe tip based at least in part on the measured distance, the measured first angle, the measured second angle, and the group of spots in the captured image [ paragraph [0008] teaches that target position is tracked in three dimensions ]; and storing the 3D coordinates of the probe tip [ the control an processing unit taught by paragraph [0098] would have to include means to store measured data in order to disseminate survey data ].
With respect to claim 7, Lettau et al disclose: A method [ discloses a method of position an orientation determination of a target to enable precisely measuring points ] comprising: providing a tracker [ figures 11-14 teach using a tracking device ] and a six degree-of-freedom (six-DOF) probe [ taught by measuring aid (50) ], the six-DOF probe having a retroreflector [ taught by retroreflector (51) ], a stylus [ anticipated by body sections (56 and 57) ], and a collection of target lights [ taught by visual markings (52); paragraph [0096] ], the stylus having a probe tip [ taught by tactile sensor (53) ]; with the six-DOF probe, illuminating a set of target lights selected from the collection of target lights [ paragraph [0096} teaches that the visual markings (52) are implemented as LEDs ]; with the tracker, launching a beam of light onto the retroreflector [ taught by paragraph [paragraph [0094]; laser beam (21) ], measuring a distance to the retroreflector [ taught by paragraph [0095] ], measuring a first angle and a second angle to the retroreflector [ the survey device (20) determines position based on the horizontal and vertical angles ], and capturing an image of the set of target lights [ paragraph [0096] teaches an image acquisition unit ]; with one or more processors coupled to the tracker, selecting a region of the captured image based at least in part on the measured distance [ the laser beam (21) is aligned with the retroreflector (51); thus selecting a region of the capture image in that the visual markings (52) are arranged around the retroreflector (51) ]; with the one or more processors, determining three-dimensional (3D) coordinates of the probe tip based at least in part on the measured distance, the measured first angle, the measured second angle, and the selected region of the captured image [ paragraph [0008] teaches that target position is tracked in three dimensions ]; and storing the 3D coordinates of the probe tip [ the control an processing unit taught by paragraph [0098] would have to include means to store measured data in order to disseminate survey data ].
Claim 8 is taught by the concentric circular regions in figure 8 of Lettau et al.
With respect to claim 12, Lettau et al disclose: A method comprising: providing a tracker [ figures 11-14 teach providing a tracker ] and a six degree-of-freedom (six-DOF) probe [ taught by the measuring aid (50) ], the six-DOF probe having a retroreflector [ taught by retroreflector (51) ] and a collection of target lights [ taught by visual markings (52) ]; with the six-DOF probe, illuminating a set of target lights selected from the collection of target lights [ paragraph [0096} teaches the visual markings (52) are LEDs ]; with the tracker, capturing an image of the set of target lights [ paragraph [0096] teaches an image acquisition unit ];with one or more processors coupled to the tracker, determining a correspondence among the set of target lights and elements in the image based at least in part on an asymmetry in positions of the set of target lights on the six-DOF probe and on an asymmetry of positions of elements in the image [ inherent in that the image of the visual markings (51) would become asymmetrical if the plane of the measuring aid (50) is not orthogonal to the image acquisition unit ]; and storing the correspondence [ the control an processing unit taught by paragraph [0098] would have to include means to store measured data in order to disseminate survey data ].
With respect to claim 13, Lettau et al disclose: The method of claim 12 further comprising: providing the six-DOF probe with the retroreflector and a stylus [ taught by body sections (56 and 57) ] having a probe tip [ taught by tactile sensor (53) ]; with the six-DOF probe, illuminating the set of target lights selected from the collection of target lights [ reads on the operation of the LEDs taught by paragraph [0096] ]; with the tracker, launching a beam of light onto the retroreflector [ taught by laser beam (21) ], measuring a distance to the retroreflector [ taught by paragraph [0095] ], measuring a first angle and a second angle to the retroreflector [ the survey device (20) uses horizontal and vertical angles to determine a point’s position ], and capturing an image of the set of target lights [ paragraph [0096] teaches image acquisition ]; and with the one or more processors, determining three-dimensional (3D) coordinates of the probe tip based at least in part on the measured distance, the measured first angle, the measured second angle, the captured image, and the determined correspondence [ paragraph [0008] teaches that target position is tracked in three dimensions ].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lettau et al (2014/0343890).
With respect to claim 2 and 3, it is noted that the light visual markings (51) disclosed by are arranged as a concentric array of light emitters of equal size.
As a result, a person of ordinary skill designing a detection system would have obviously been motivated to set detection for light of equal diameter and area in the image, thus producing claims 2 and 3.
With respect to claims 4-6, it is noted that paragraph [0055] teaches that the visual markers use a flashing sequence.
As a result, it would have been obvious to have used metrics such as peak brightness, average brightness and brightness integration in the detection system because a determination of a flashing signal would have required meeting a base level of brightness vs the background in the image.
With respect to claim 16, Lettau et al teaches or renders obvious: A method [ discloses a method of position an orientation determination of a target to enable precisely measuring points ] comprising: providing a tracker [ figures 11-14 teach using a tracker ] having a six-DOF camera [ paragraph [0096] teaches an image acquisition unit ] and a six degree-of-freedom (six-DOF) probe [ taught by measuring aid (50) ] , the six-DOF probe having a retroreflector [ taught by retroreflector (51) ] and a collection of target lights [ taught by visual markings (52) ]; moving the six-DOF probe to a multiplicity of distances from the tracker, the six-DOF probe held in a variety of poses – this limitation would have been obvious because, in operation, the device of Lettau et al, moves the tactile sensor along an object being measured, thus causing a multiplicity of distances and a variety of poses; at each location locking a beam from the tracker onto the retroreflector [ taught by paragraph [0094] ], measuring a distance to the retroreflector with the tracker [ taught by paragraph [0095] ], capturing an image of the illuminated collection of target lights with the six-DOF camera [ met by operation of the image acquisition unit ]; with one or more processors coupled to the tracker, determining a position of the collection of target lights on the six-DOF probe based at least in part on the measured distances and the captured images [ paragraph [0008] teaches that position is measured in three dimensions ]; and storing the measured position of the collection of target lights [ the control an processing unit taught by paragraph [0098] would have to include means to store measured data in order to disseminate survey data ].
With respect to claim 17, Lettau et al disclose: The method of claim 16 further comprising: providing the six-DOF probe with a stylus [ taught by body sections (56 and 57) ] having a probe tip [ taught by tactile sensor (53) ]; with the six-DOF probe, illuminating a set of target lights selected from the collection of target lights [ taught by enabling the discloses LEDs ]; with the tracker, launching a beam of light onto the retroreflector [ taught by laser beam (21) ], measuring a distance to the retroreflector [ taught by paragraph [0095] ], measuring a first angle and a second angle to the retroreflector [ the survey device (20) uses horizontal and vertical angles to determine position ], and capturing an image of the set of target lights [ taught by operation of the image acquisition unit ]; and with the one or more processors, determining three-dimensional (3D) coordinates of the probe tip based at least in part on the measured distance, the measured first angle, the measured second angle, the captured image, and an adjusted focal length [ paragraph [0008] teaches that position is measured in three dimensions ].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lettau et al (2014/0343890) in view of Shirai (JP 2007033315 A).
With respect to claim 14, Lettau et al disclose: A method [ discloses a method of position an orientation determination of a target to enable precisely measuring points ]   comprising: providing a six degree-of-freedom (six-DOF) probe [ taught by measuring aid (50) ] having a collection of target lights [ taught by visual markings (52) ], a tracker having a six-DOF camera operable to image the collection of target lights [ paragraph [0096] teaches an image acquisition unit ], and an air temperature sensor; with one or more processors coupled to the tracker, determining an adjusted focal length for the six-DOF camera based at least in part on an air temperature measured by the air temperature sensor; and storing the measured air temperature and the adjusted focal length.
Lettau et al does not explicitly teach an air temperature sensor; with one or more processors coupled to the tracker, determining an adjusted focal length for the six-DOF camera based at least in part on an air temperature measured by the air temperature sensor; and storing the measured air temperature and the adjusted focal length.
However, Shirai teaches using temperature to store a correction coefficient in an imaging camera.
Page 3 of the translation states “…An acquisition means for acquiring an ambient temperature detected by the temperature sensor from a stereo camera having a temperature sensor for detecting the ambient temperature, and an ambient temperature and photo coordinates of a survey target point in a photograph taken by the first and second cameras Storage means for storing a temperature change characteristic of a conversion coefficient for converting from 3 to a three-dimensional coordinate of a survey target point, and a correction means for correcting the conversion coefficient based on the ambient temperature and the temperature change characteristic…”
Page 2 of the translation states “…The conversion coefficient for storing the temperature change characteristic is the focal length of the first and second cameras…”
As a result, modifying the device of Lettau et al to include an air temperature sensor; with one or more processors coupled to the tracker, determining an adjusted focal length for the six-DOF camera based at least in part on an air temperature measured by the air temperature sensor; and storing the measured air temperature and the adjusted focal length because Shirai demonstrated at the time of filing of the present application that providing these elements and corresponding functions produced the desired result of a more accurate image.
With respect to claim 15, Lettau et al disclose: The method of claim 14 further comprising: providing the six-DOF probe with a retroreflector and a stylus [ taught by the body sections (56 and 57) ] having a probe tip [ taught by the tactile sensor (53) ]; with the six-DOF probe, illuminating a set of target lights selected from the collection of target lights [ taught by the enablement of the LEDs set forth in paragraph [0096] ]; with the tracker, launching a beam of light onto the retroreflector [ taught by laser beam (21) ], measuring a distance to the retroreflector [ taught by paragraph [0095] ], measuring a first angle and a second angle to the retroreflector [ the survey device (20) use horizontal and vertical angles to determine position ], and capturing an image of the set of target lights [ paragraph [0096] teaches an image acquisition unit ]; and with the one or more processors, determining three-dimensional (3D) coordinates of the probe tip based at least in part on the measured distance, the measured first angle, the measured second angle, the captured image, and the adjusted focal length [ paragraph [0008] teaches that target position is tracked in three dimensions ].
Allowable Subject Matter
Claims 9-11 are allowed.
Claims 9-11 are allowed because the cited prior art, taken alone or in combination, does not at least teach or suggest  “…rotating tracker beam direction about an azimuth axis by 180 degrees, rotating the tracker beam direction about a zenith axis to point the beam of light back toward the retroreflector, locking onto the retroreflector, and capturing a second image of the collection of target lights on the camera image plane…” – when this limitation is taken in the entire context set forth by claims 9-11.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645